Hunter  Company brought suit in the Civil Court of Fulton County against Morgan Sutton, R. Means Davis, John F. Lyle, and C. E. Hornsby Jr., individually and doing business as Morgan Sutton   Company, a partnership. Both Lyle and Davis, separately *Page 344 
and individually, filed pleas of no partnership. This issue was tried, along with the case, on its merits, by the trial judge without the intervention of a jury. The judge entered an order finding against these pleas and against all the defendants for the full amount of the account on which the action was based. Davis and Lyle sued out separate writs of error to this court. The assignments of error in the Lyle case, the instant one, are identical with two of the three assignments of error in the Davis case. The records in the two cases are almost identical and the briefs of evidence in the two cases are identical. The assignments of error in the instant case have been decided adversely to the plaintiff in error, and are controlled by the decision of Davis v.  Hunter  Co., 79 Ga. App. 624 (54 S.E.2d 725).
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                        DECIDED NOVEMBER 3, 1949.